DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 12/27/2021, Applicant, on 03/28/2022, amended the independent Claims; Applicant filed a supplemental amendment on 04/18/2022.
Claims 1-5, 7-12, 14-19 and 21-24 are pending in this application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 04/20/2022 and 04/21/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	Prior Claim Objection maintained. 

6.	The 35 USC §101 rejection of Claims withdrawn in light of Applicant’s arguments and discussion during an interview on 04/15/2022. 

7.	The prior 35 USC §103  rejection maintained despite Applicant’s amendments and arguments. 



Claim Objections 

8.	Claims 1, 4, 8, 11, 15 and 18 objected to for the following informalities:
Claims 1, 8 and 15 recite:
“includes at least one of following" at lines 54, 51 and 59 respectively instead of “includes at least one of the following", and “determining whether there was a meeting associated with the task conducted in a second predetermined period of time in the past based on timestamps of the calendar events, the second predetermined period of time is shorter than the first" at lines 55-58, 52-55 and 60-64 respectively instead of “determining whether there was a meeting associated with the task conducted in a second predetermined period of time in the past based on timestamps of the calendar events, the second predetermined period of time [[is]] being shorter than the first"; and  
Claims 4, 11 and 18 recite:
“determining whether the task expects to be completed” at lines 2, 3 and 3 respectively instead of “determining whether the task   is expected to be completed”, and 
“if the task expects to be completed” at lines 7, 8 and 8 respectively instead of “if the task   is expected to be completed”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

10.	Claims 1-5, 8-12 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication 20160224939 A1 - hereinafter Chen) in view of Generous et al. (US Patent Application Publication 20020120697 A1 - hereinafter Generous).

11.	As per Claim 1, Chen teaches:
A computer-implemented method for determining conditions of tasks based on activities associated with the tasks [CHEN reads on: Abstract, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed."; para 183, "Further, the system can prioritize objects based on the frequency of activity for the particular objects and/or based on the topic of the particular object."], the method comprising: ... 
... querying, via a first application programming interface (API), a task database system associated with a user identifier (ID) identifying a user to retrieve task data of a list of one or more tasks associated with the user ID, wherein retrieving the task data of the list of one or more tasks associated with the user [reads on: Fig. 3, TASK MANGEMENT SYSTEM 315, TASK CREATION DATABASE 331, USER INTERFACE MODULE 341, GRAPHICAL INTERFACE MODULE 347, USER MANAGEMENT MODULE 359, USER ID 361; Fig. 5, EXAMPLE USER INTERFACE 591; para 22, "The system can also comprise an integrated interface module programmed to provide a graphical user interface that lists the plurality of computer objects. The integrated interface module can be programmed to indicate the assigned status on the graphical user interface to each of the authorized users associated with the computer object."; para 23, "In one embodiment, a computer-implemented method for managing tasks is disclosed. The method can comprise identifying a new task to be shared by a plurality of users in a computer memory. One or more users can be invited to share the new task. The method can further include receiving an acceptance of the new task from the one or more users. The one or more users that accepted the new task can be associated with private task information. A status can be assigned to the new task based on the stage of completion of the new task by the one or more associated users. The method can include organizing the new task and a plurality of other tasks into a network of tasks based at least in part on a network identifier associated with the new task."; para 69, " As with documents and messages, the tasks stored on the server(s) and presented in the inbox-outbox interface may be updated by the authorized users (e.g., task participants). Authorized users may be notified when the objects are updated. For example, when one user has begun a task, the user may update the task status to “pending.” Similarly, when a user completes a task, the user can update the task status to “completed.” These updated task statuses may be presented to other authorized users on their respective inbox-outbox interfaces. .. Moreover, the inbox-outbox provides a centralized real-time platform for knowing the status of all ongoing tasks by the authorized users."; para 80, " .. Further, information may also be configured for and displayed in other suitable applications, such as applications programmed for implementation in mobile devices, such as mobile phones or other mobile computing devices."; para 102, "The task management system 315 can include multiple modules that can be implemented and/or stored on a server, such as the server 215 described above. .. The task creation database 331 can therefore include data structures that store data received for a plurality of tasks. For example, the task creation database 331 can store an array of the task identifiers 317, task creator entries 319, task recipients entries 321, .."; para 104, "The user interface module 341 can include various modules for processing, sorting, and displaying task information. In some implementations, for example, the task information, e.g., information about the task and task assignments, can be shared among the task participants using the user interface module 341."; para 108, "The user interface module 341 can comprise a graphical interface module 347 configured to render task information for display on a user device. For example, the various modules of the user interface module 341 can be presented on a website hosted on the World Wide Web. Users can interact with the task management system 315 using various input devices to post content on the task management system 315, including documents, messages to other task participants, and any other data that can be used in the performance of a task."; para 112, "The user management module 359 can analyze information about the users associated with the tasks in order to identify the users that are most active and/or most valuable to the owner and/or operator of the task management system 315."; para 123, "Further, an associated documents field 362 can list documents that are associated with the user and/or the tasks associated with the user. Similarly, a task history field 364 can store the subject matter and/or keywords associated with tasks on which the user has collaborated in the past. Other users or organizations can exploit the task history field 364 to leverage users' prior experiences with a particular task or project. For example, a search engine can be provided to search for keywords and/or subject matter of prior tasks and/or task participants."; para 133, "Turning to FIG. 5, an example user interface 590 for task management is illustrated. The user interface 590 can be displayed, e.g., on a website or other type of electronic interface. The user interface 590 can include multiple windows configured to display information and to receive inputs from the user(s) by way of various input devices." - The user interface 590 can include multiple windows configured to display information and to receive inputs from the user(s) is application programming interface (API)] includes 
selecting a task to be relevant to the user if the user is a member of an instant messaging (IM) channel associated with the task and the user is active [reads on: para 14, "The method can comprise receiving a message from a task creator." - receiving a message from a task creator is selecting a task to be relevant to the user and the user is active; para 107, "The user interface module 341 can also include a user collaboration module 351. The user collaboration module 351 can be configured to facilitate communication among the one or more task participants associated with the task. For example, in some arrangements, the user collaboration module 351 can include instant electronic messaging systems to allow task participants to communicate with one another in real-time." - instant electronic messaging systems to allow task participants to communicate with one another in real-time is an instant messaging (IM) channel associated with the task], and 
storing the task data in a local data store associated with the server, wherein the task data includes task properties of the one or more tasks in the list [reads on: Fig. 5, LIST OF ACTIVE TASKS 593; para 181, "As described herein, the objects listed in the inbox-outbox interface 1200 may be updated in real-time and shared with other authorized users. .. In some embodiments, the owner of an object (e.g., a task creator or a project leader) can view the aggregate status of all the task participants. For example, the object owner can view what percent of the overall task is completed and/or what percent of task participants have completed their assigned portions of the task."; para 216, "FIG. 19 is a schematic system diagram of a memory storage device 1900 of the server(s) or computer system(s) used to manage a plurality of computer objects, according to various embodiments. The device 1900 can store multiple computer objects and content associated with the objects, and can organize the objects and content for effective use by the system users. For example, as shown in FIG. 19, the device 1900 can organize computer objects into different containers or folders so that the users can easily access particular objects. As an example, in FIG. 19, Task 1 is a computer object that is associated with Container 1, Task 2 is a computer object associated with Container 2, .."]; ... 
... for each of the tasks associated with the user ID stored in the local data store [CHEN, as above], determining a plurality of information sources associated with the user ID, including an email server [reads on: Fig. 2C, TASK IDENTIFIER 217, TASK CONTENT 223, SERVER ADDRESS 222; Fig. 3, task management system 315, TASK CREATION MODULE 329; Fig. 6, Cloud 1, Cloud 2, Cloud 3; para 53, "For example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Using embodiments of the invention, Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."; para 54, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task. In one embodiment, the system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same subject line, are sent, they can also be posted to the same newly created task. This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system."; para 102, "FIG. 3 is a schematic block diagram of a task management system 315, in accordance with one embodiment. The task management system 315 can include multiple modules that can be implemented and/or stored on a server, such as the server 215 described above."; para 110, "The task management system 315 can further comprise a communications module 353 configured to provide communication among the task participants. The communications module 353 can comprise a message retrieval module 355 that is configured to receive a message from the task creator. As explained above with respect to FIGS. 2A-2C, the message retrieval module 355 can be configured to receive the message from the task creator in an e-mail message."; para 139, "For example, FIG. 6 is a schematic block diagram of a cloud federation 600 including a plurality of clouds 601 and networks 605. As shown in FIG. 6, various embodiments disclosed herein can include a multi-layered network architecture capable of supporting multiple layers of clouds 601, networks 605 and interactions among system users."; para 140, "The cloud federation 600 can manage communications between and among Clouds 1-3 based on various security and access controls established by each cloud 601. For example, the governments or managers of Cloud 1 may require particular security controls that restrict how its users interact with users of other clouds 601.; para 147, "In various embodiments, users create tasks by sending an e-mail message to the server and to the other task participants."] and an IM server [reads on: para 95, "The task creation packet 213 can also include a server address field 222. The server address field 222 can include a network ID of the server 215."; para 96, "The task creation packet 213 can be implemented in any suitable format. .. In other arrangements, the task creation packet 213 can be implemented in a text message (e.g., an SMS message), .."; para 107, as above], 
retrieving, from a user database, login credentials for each of the plurality of information sources based on the user ID, wherein the user database includes a plurality of user entries, each entry mapping a particular user ID to a set of login credentials for accessing a set of information sources associated with that particular user ID, for each of the information sources, automatically [CHEN reads on: para 64, "Indeed, the embodiments disclosed herein enable users to spawn their own networks and create their own intra-organization and/or inter-organization relationships. As explained herein, new users may be invited into the disclosed task management system, for example, by e-mail, and may participate in many types of tasks in the system. Once a new user joins the task management system, the user may create or join their own company or intra-organization network that provides a platform and security for task or object management within the organization. In some arrangements, the user-created network can also include an association of companies. By upgrading a new user's individual network to a company—(or association of companies) or organization-wide network, new networks and relationships can be created between different companies or organizations, as explained herein with respect to FIGS. 1 and 8A-8B, for example. As with real world relationships between companies and between individuals in different companies, the disclosed systems can thereby automatically create new networks and connections between companies and individuals by automatically recognizing common users or contacts."] logging into the information source using the retrieved login credentials to retrieve communication information from the information source [reads on: Fig. 3, TASK CREATION  MODULE 329, TASK CREATION DATABASE 331, USER MANAGEMENT MODULE 359, USER ID 361; para 83, "Each user can be prompted for a password before logging into the network 105 in some embodiments. .. If a user 102 is a member of a particular individual network 105, the user 102 can log in to the network 105, create a task 104 in the network 105, and assign the task 104 to network users 102."; para 93, "The task creation packet 213 can also include a task recipients entry 221 that includes information that identifies one or more recipients 214 of the task. For example, the task recipients entry 221 can include the name and/or username of the task recipients 214. The task recipients entry 221 can also include a network or e-mail address of the task recipients 214. While multiple task recipients 214 are shown in FIG. 2A, it should be appreciated that there may be only one task recipient 214."; para 95, "The network ID may be used at run time to identify whether the user logs in to a specific network 105 or to the global network 100 (FIG. 1)."; para 102, "FIG. 3 is a schematic block diagram of a task management system 315, in accordance with one embodiment. The task management system 315 can include multiple modules that can be implemented and/or stored on a server, such as the server 215 described above. The task management system 315 can include a task management module 327, which can include a task creation module 329, an object management module 346, and a user interface module 341. .. The task creation database 331 can therefore include data structures that store data received for a plurality of tasks. For example, the task creation database 331 can store an array of the task identifiers 317, task creator entries 319, task recipients entries 321, task content data 323, server addresses 322 that identify the addresses of the servers hosting the tasks, and network IDs 324 that identify to which network a user logs in."; para 123, "As shown in FIG. 3, the user management module 359 can include a database with a plurality of fields that can store information about the users and/or task participants. For instance, the user management module 359 can include a database with a user ID field 361 that includes the name and/or username of each user that has participated in a task over the task management system 315. Further, the database can have a user address field 363 that lists an e-mail or network ID of the user."; para 187, "The method moves to a block 1303 to associate each object with one or more authorized users. For example, a group of users working on a particular task, e.g., a group of task participants, may be associated with the task. Thus, if Users 1, 2, and 3 are collaborating on Task 1, the task management module 327 (e.g., the object management module 346) may associate Users 1, 2, and 3 with Task 1. In various arrangements, authentication procedures may be implemented by the task management module 327 (e.g., the object management module 346) and/or the user management module 359 to manage access to the object."; ], including
querying the email server associated with the user ID via a second API to obtain email and calendar information that includes one or more emails and one or more calendar events that are associated with the task, wherein the one or more emails are identified based on an email address associated with a sender or a recipient of the one or more emails and one or more keywords in a subject field of each of the one or more emails [reads on: Fig. 3, TASK MANAGEMENT SYSTEM 315, SERVER ADDRESS 322; Fig. 5, CALENDAR AND/OR SCHEDULE OF TASKS 598; para 105, "The user interface module 341 can also include a task scheduling module 349. The task scheduling module 349 can be configured to provide a schedule for performance of the task. For example, the task scheduling module 349 can store information about the overall timeline for completion of the task. Further, the task scheduling module 349 can be configured to notify task participants with reminders about due dates for completing their assigned portions of the tasks."; para 109, "Furthermore, the user interface module 341 can include an integrated interface module 348 that may be programmed to incorporate the functionalities of the other modules of the user interface module 341 and that can be programmed to implement a user inbox-outbox interface, such as an interface implemented on a webpage"; para 110, "The task management system 315 can further comprise a communications module 353 configured to provide communication among the task participants. The communications module 353 can comprise a message retrieval module 355 that is configured to receive a message from the task creator. As explained above with respect to FIGS. 2A-2C, the message retrieval module 355 can be configured to receive the message from the task creator in an e-mail message. Further, the message retrieval module 355 can be configured to parse each received message to identify task information (such as task content data) in the message by processing data in one or both of a subject field and a message field of the e-mail message. The message retrieval module 355 can also be configured to identify the task creator and one or more task recipients."; para 123, "As shown in FIG. 3, the user management module 359 can include a database with a plurality of fields that can store information about the users and/or task participants. For instance, the user management module 359 can include a database with a user ID field 361 that includes the name and/or username of each user that has participated in a task over the task management system 315. .. For example, a search engine can be provided to search for keywords and/or subject matter of prior tasks and/or task participants."; para 124, "Thus, by gathering and sorting information about users that have participated in tasks on the server, the owner and/or operator of the server can utilize user information to optimize system performance or to otherwise benefit the owner and/or operator of the server."; para 137, "Moreover, a calendar 598 and/or a schedule of tasks can be presented in the user interface 590. The calendar 598 can list the portions of a task that are assigned to the user and can enforce accountability for timely performance of the task. In some embodiments, the user can check off assignments that have been completed and may prioritize the remaining assignments. In some arrangements, other users can view the user's calendar 598, and/or notifications may be sent to all task participants when the user completes an assignment."; para 170, "Example objects that are managed by the object management module 346 can include tasks, documents, messages, requests, reports, etc. For example, messages can include conversations between one or more users (e.g., a continuous chat stream between users), e-mails (which may be converted to a form suitable for display in the interface 1200 in some arrangements), alerts (e.g., a communication sharing or forwarding a document), and any other type of communication that can be shared among authorized users. .. As another example, request-type objects may include invitations to join networks or communities and/or to join the task management system, invitations to events (such as calendar-based invitations and schedules), .."],
querying the IM server associated with the user ID via a third API [CHEN reads on: paras 95, 96, 107, 123, 133, as above] to identify IM channel information that identifies one or more IM channels, each IM channel associated with the user ID that identifies the user as a member of the IM channel [CHEN reads on: Fig. 3, as above; Fig. 5, LIST OF COMMUNITIES & CONTACT 594, REAL-TIME MESSAGING WINDOW 595; paras 22, 23 - authorized users are each IM channel associated with the user ID that identifies the user as a member of the IM channel; para 69, as above - These updated task statuses may be presented to other authorized users on their respective inbox-outbox interfaces is each IM channel associated with the user ID that identifies the user as a member of the IM channel; paras 107, 123, as above; para 135, "In addition, the user interface 590 can include a real-time messaging window 595 that can provide for real-time communications among task participants. For example, the messaging window 595 can include a real-time messaging window for the exchange of electronic text messages."; para 170, as above], 
identifying an IM channel from the one or more IM channels, wherein the identified IM channel was specifically created to exchange messages concerning the task amongst members of the identified IM channel, and obtaining IM messages from the identified IM channel [CHEN reads on: Fig. 3, TASK HISTORY 364; Fig. 4, RECEIVE A MESSAGE FROM A TASK CREATOR 477, PROCESS THE MESSAGE TO IDENTIFY TASK INFORMATION AND ONE OR MORE TASK RECIPIENTS 479, TASK INFORMATION AND TASK RECIPIENT(S) IDENTIFIED? 481, YES, CREATE A TASK BASED ON THE IDENTIFIED TASK INFORMATION 483, NOTIFY THE ONE OR MORE TASK RECIPIENTS ABOUT THE CREATED TASK 485; para 53, "The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."; para 54, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task."; para 55, "After the record has been created, the task management system, in one embodiment, may send out a link to a webpage that manages that task and any communication between the parties regarding the task. For example, the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email."; para 56, "It should also be realized that the task management system is not limited to only communicating to parties through a web interface or electronic chat room, and that certain parties could indicate within the system that they prefer to be notified of new task messages or changes by way of email, text or other mode of communication."; para 61, "In various embodiments, the task management system can facilitate task collaborations in a multi-layered network environment. For example, in a first layer, the system can enable collaboration on tasks within a particular user group or department of a company, such as the company's engineering group."; para 123, as above; para 127, "The illustrated method 400 is depicted from the point of view of a server, such as a server hosting the task management system 315 of FIG. 3, and can be performed at least in part by the task management module 327, the communications module 353, and/or the user management module 359. .. As explained above with respect to FIGS. 2A-2C and 3, the task management system 315 can receive a task creation packet that includes task content data and various fields for enabling processing of the message. In some embodiments, the task creation packet can be implemented in an e-mail message sent by the task creator to the server and to one or more task recipients. In other embodiments, the task creation packet can be implemented in an SMS message, a voice communication, or a video communication."; para 128, "The method 400 then moves to a block 479 to process the message to identify task information and one or more task recipients."; para 129, "The method 400 then proceeds to a decision block 481 to determine whether task information and task recipient(s) information is identified. .. The server can therefore store the task content data, the task participant information, and any other data associated with the task."; para 130, "The method 400 then moves to a block 485 to notify the one or more task recipients about the created task. For example, the server can send a notification e-mail to the task recipients."; ], 
each IM message posted during a first predetermined period of time in the past [CHEN reads on: paras 96, 127, as above; para 157, "In various embodiments, a history of past tasks may be provided for each user."; para 171, "For example, the inbox-outbox interface 1200 of FIG. 12 can include an inbox 1201 and an outbox 1203. In this example, the inbox-outbox interface 1200 is displayed for a particular authorized user, User 1. When the inbox 1201 is selected, the inbox-outbox interface 1200 can display objects (e.g., tasks, messages, documents, etc.) that are sent to User 1 and/or that are pending to be performed or edited by User 1." - tasks, messages, documents, etc. that are sent to User 1 and that are pending to be performed or edited by User 1 is each message posted during a first predetermined period of time in the past ; para 174, "In some embodiments, the object management module 346 and/or the integrated interface module 348 can include persistent containers for objects that serve to organize the objects into desired workspaces. Advantageously, the containers can organize users (e.g., people) and objects (e.g., tasks, documents, messages, etc.) according to a particular topic or grouping. The persistent containers can thereby maintain a persistent organizational structure for objects and users over time. For example, in the case of a group of users working on a particular project, the users may work on several tasks, may create and edit multiple documents, and may send and receive numerous messages over the course of the project. The object management module 346 and/or the integrated interface module 348 may be programmed to track and organize the objects worked on during the course of the project in a single container. Thus, the container can track when each task was created and by whom and can track the performance of each task over time by each task participant (including all the status updates associated with the task). The container can track the messages sent and received by users, and can track the history of edits to documents over the course of the project."; para 212, "For example, the method 1800 can recognize that the message was sent within 90 days (or other time period) from the latest activity in the existing object." - the message was sent within 90 days (or other time period) from the latest activity in the existing object is each IM message posted during a first predetermined period of time in the past];
determining based on a set of rules whether the task satisfies a predetermined condition in view of the task information [CHEN reads on: para 59, "In addition, embodiments of the system include a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. For example, a manager can review status reports indicating all those employees under his management and determine which employee is completing their tasks on time, which employees are completing their tasks within several days of the deadline, and which employees are habitually late in completing assignments. Because the task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task, the system can generate management reports that are very useful in managing the work requirements for each employee. Further, in various embodiments, the task management system can assist managers in monitoring the productivity of employees. For example, the system can monitor the efficiency of each employee, e.g., the time it takes each employee to complete a task. Further, the system may monitor the productivity based on feedback given by other task participants." - determine which employee is completing their tasks on time is determining based on a set of rules, the work requirements for each employee is a set of rules, the scheduled due date is a predetermined condition], communication information, and the IM channel information retrieved from a combination of the plurality of information sources, including the one or more emails, calendar events, and IM messages associated with the task [CHEN reads on: Figs. 3, 5, paras 105, 110, 123, 135, 170, as above], the predetermined condition representing risk of failure to complete [CHEN reads on: para 60, "By placing the vendor's projects within the task management system, the company can then track and report on which vendors are providing timely service and which vendors are late or do not complete service as expected." - which vendors are late or do not complete service as expected is the predetermined condition representing risk of failure to complete], 
wherein determining that the task satisfies the predetermined condition includes at least one of following: 
determining whether there was a meeting associated with the task conducted in a second predetermined period of time in the past based on timestamps of the calendar events, the second predetermined period of time [being] shorter than the first predetermined period of time [CHEN reads on: Fig. 12, interface 1200; para 58, "In one embodiment, the system is configured to store party preferences and can thus, for example, predefine deadlines for certain parties. Thus, any email from Bob that starts a new task can automatically be scheduled to be completed within two days."; para 169, "FIG. 12 is a schematic diagram of a user's inbox-outbox interface 1200 (e.g., belonging to User 1 in FIG. 12), in accordance with various embodiments. In various embodiments, it can be advantageous to share tasks, messages, and documents among users of one or more networks. In particular, it can be advantageous to present persistent objects to authorized users (such as task participants), which can be viewed, edited, and presented on the inbox-outbox interface 1200 of each authorized user."; para 176, "In the user inbox-outbox interface 1200 of FIG. 12, all the objects associated with User 1 are displayed, as the "show-all" option 1205 is selected. In some arrangements, the inbox-outbox interface 1200 can include an object field 1209, an object type field 1211, an object content field 1213, a status field 1215, and a due date field 1217. For example, in the first line illustrated in the interface 1200 of FIG. 12, "Task 1" is the name of the object listed in the object field 1209. The object type field 1211 indicates that Task 1 is a task, and the object content field 1213 describes the task content, e.g., the task information, which for Task 1 includes meeting with Vendor to discuss their sales strategy for a particular product. The status field 1215 indicates that Task 1 has been completed by "You," e.g., by User 1. The due date field 1217 indicates that the due date is Jan. 5, 2013." - The status field 1215 indicates that Task 1 has been completed by "You," e.g., by User 1. The due date field 1217 indicates that the due date is Jan. 5, 2013 is the task conducted in a second predetermined period of time in the past based on timestamps of the calendar events, the second predetermined period of time [being] shorter than the first predetermined period of time], 
determining whether a number of days since a last meeting of the task was conducted is greater than a first predetermined threshold based on the timestamps of the calendar events [reads on: para 21, "In one embodiment, a computer-implemented method for managing computer objects stored on a system of one or more networks is disclosed. The method can comprise providing a graphical user interface that lists a plurality of computer objects, wherein each object comprises content. Further, the method can include associating each computer object with one or more authorized users. A status can be assigned to each computer object that indicates the status of that computer object within the system. The assigned status can be indicated on the graphical user interface to each of the authorized users associated with the computer object."; para 23, "A status can be assigned to the new task based on the stage of completion of the new task by the one or more associated users." - A status can be assigned is based on the timestamps of the calendar events; para 69, "As with documents and messages, the tasks stored on the server(s) and presented in the inbox-outbox interface may be updated by the authorized users (e.g., task participants). Authorized users may be notified when the objects are updated. For example, when one user has begun a task, the user may update the task status to “pending.” Similarly, when a user completes a task, the user can update the task status to “completed.”"; para 115, "In addition, the user management module 359 may track the number of tasks assigned or created over time, and can monitor whether those tasks are open tasks (e.g., ongoing), closed tasks (e.g., finished), or declined tasks (e.g., the task recipient elected not to participate in the assigned task). In some aspects, the user management module 359 may track the percentage or number of tasks completed over time to track the overall level of progress on one or more tasks or on a project."; para 176, as above; para 183, "In other arrangements, the objects listed in the interface 1200 may be sorted by due date field 1217 such that upcoming due dates appear near the top of the interface 1200 and that due dates coming later appear nearer the bottom of the interface 1200. The order listed in FIG. 12 corresponds to one example in which the objects are listed according to due date field 1217."; para 184, "By allowing authorized users to sort objects in the inbox-outbox interface 1200, the task management module 327 can enable users to see which items require their immediate attention and which items may be deferred to a later date." - deferring items to a later date is determining whether a number of days since a last meeting of the task was conducted is greater than a first predetermined threshold; para 189, "In various arrangements, the integrated interface module 348 can include instructions to indicate the status of each object in real-time to authorized users. As explained herein with respect to FIG. 12, for example, the inbox-outbox interface 1200 can include an entry that shows whether a computer object is assigned, pending, completed, etc. Further, the inbox-outbox interface 1200 can indicate which user took a particular action at a particular date and/or time." - a particular action at a particular date and/or time is based on the timestamps of the calendar events], or 
determining that the task lacks future meetings, when there was a meeting associated with the task conducted in the second predetermined period of time and the number of days since the last meeting of the task was conducted is greater than the first predetermined threshold; and 
in response to determining that the task satisfies the predetermined condition, generating a message indicating the task satisfies the predetermined condition [reads on: Fig. 10C, DUE DATE 1026, PERCENTAGE COMPLETE 1028; paras 23, 24, as above; para 52, "The system can employ a user interface to share documents among task participants and can ensure that task participants are accountable for tasks that they are assigned to complete."; para 53, "For example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Using embodiments of the invention, Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."; para 56, "It should also be realized that the task management system is not limited to only communicating to parties through a web interface or electronic chat room, and that certain parties could indicate within the system that they prefer to be notified of new task messages or changes by way of email, text or other mode of communication."; para 69, "Similarly, when a user completes a task, the user can update the task status to “completed.”"];
classifying the tasks into a plurality of groups based on the predetermined conditions that the tasks satisfy, each group associated with one of the predetermined conditions [reads on: Fig. 12, OBJECT 1209, STATUS 1215; para 59, "In addition, embodiments of the system include a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. For example, a manager can review status reports indicating all those employees under his management and determine which employee is completing their tasks on time, which employees are completing their tasks within several days of the deadline, and which employees are habitually late in completing assignments. Because the task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task, the system can generate management reports that are very useful in managing the work requirements for each employee."];
generating a notification message for each of the plurality of groups, the notification message describing the predetermined condition associated with the group; transmitting the notification message for each group to a predetermined destination over a network [reads on: para 54, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task. In one embodiment, the system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same subject line, are sent, they can also be posted to the same newly created task. This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system."; para 55, "After the record has been created, the task management system, in one embodiment, may send out a link to a webpage that manages that task and any communication between the parties regarding the task. For example, the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email."; para 61, "In various embodiments, the task management system can facilitate task collaborations in a multi-layered network environment. For example, in a first layer, the system can enable collaboration on tasks within a particular user group or department of a company, such as the company's engineering group. In various embodiments, a company or organization can be a user group. In a second layer, the system can enable collaboration across user groups or departments within the company. In a third layer, the system can facilitate communications and collaborations among users in different companies or organizations. The system may also regulate communications and collaborations between different groups of companies, such as groups of companies within various geographic or political divisions. For example, access controls can be established to facilitate task collaborations between users associated with organizations in different countries."; para 99, "The task creator entry 219 can correspond to the “From” field of the e-mail message. Thus, the task creator 211 can initiate the task 204 by opening a new e-mail message using the task creator's 211 own e-mail account. In the example of FIG. 2A, the task creator 211 is User 1, and the task creator entry 219 reflects that User 1 is the task creator 211. The task recipient's entry 221 can correspond to one or both of “To” and “Carbon Copy,” or “CC,” fields of the e-mail message. In the example of FIG. 2C, the task recipients 214 can be listed in the e-mail message such that User 2 is listed on the “To” field and Users 3 and 4 are listed on the “CC” field of the e-mail message. When the task creator 211, e.g., User 1, sends the e-mail message that initiates the task 204, Users 2 and 3 will all receive the message. Although the “To” and “CC” fields are illustrated, it should be appreciated that the “Backchannel” or “BCC” field may also be used to send the message to the task recipients 214."].
Chen does not explicitly teach, but Generous teaches: 
... automatically and periodically via a first thread executed by a server [GENEROUS reads on: Fig. 8, Webloglc J2EE Cluster, native threads; Fig. 13, thread mgmt, Remote MTAs, IM Servers, HTTP Servers; para 42, "Independent software entities may be provided which periodically connect to, and sense the operational status of, remote message transfer agents (MTAs) throughout the top one thousand domains in use by the system."; para 92, "When the Delivery Scheduler is told that it is responsible for a submission, it spawns a new thread, retrieves all of the submission data from the database and builds it own internal data structures."; para 371, " When the Delivery Scheduler is notified by a submission router that it is responsible for a submission, it will spawn a new thread, retrieve the necessary submission data from the submission database, build it's own internal data structures and initiate communication with an Assembly Engine."; para 650, "At startup, the MTAP will get the maximum_age of samples to retain, the probe_interval, number_of_threads, and mx_sample_age to employ from the configuration database table config. Also at startup, the MTAP will retrieve the list of target DNS domain names, e.g., with "SELECT domain_name FROM domain". (This table will be populated periodically by an external process which is outside the scope of this subsystem.)"], ... 
... wherein the first thread is a background thread [GENEROUS reads on: paras 42, 371, as above], ...
... automatically and periodically via a second thread executed by the server [GENEROUS reads on: Figs. 8, 13, paras 42, 371, 650, as above], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen to incorporate the teachings of Generous in the same field of endeavor of task management to include automatically and periodically via a first thread executed by a server, wherein the first thread is a background thread, automatically and periodically via a second thread executed by the server. The motivation for doing this would have been to improve the task management of Chen by efficiently managing communications. See Generous, Abstract, "A system for delivery of a message to a subscriber over multiple communications channels includes means for accepting the message from a sender, means for determining a sequence of the communications channels for delivery of the message based on a subscriber profile, and means for delivery of the message over at least one of the communications channels until acknowledgement of message receipt by the subscriber.".

12.	As per Claim 2, Chen in view of Generous teaches:
The method of claim 1, wherein querying a task database system associated with a user ID [as above] further comprises:
Chen further teaches: 
selecting a task to be relevant to the user if the user is an owner of the task [reads on: para 14, "The method can comprise receiving a message from a task creator."; para 181, "As described herein, the objects listed in the inbox-outbox interface 1200 may be updated in real-time and shared with other authorized users. .. In some embodiments, the owner of an object (e.g., a task creator or a project leader) can view the aggregate status of all the task participants. For example, the object owner can view what percent of the overall task is completed and/or what percent of task participants have completed their assigned portions of the task." - receiving a message from a task creator is selecting a task to be relevant to the user if the user is an owner of the task].

13.	As per Claim 3, Chen in view of Generous teaches:
The method of claim 1, wherein determining whether the task satisfies a predetermined condition in view of the task information, communication information, and the IM channel [as above, Claim 1] comprises:
Chen further teaches: 
determining whether a number of days since last time the task was updated is greater than the first predetermined threshold based on the task information [reads on: para 183, "In various embodiments, the task management system can automatically recognize and sort objects (e.g., tasks, etc.) according to status and/or due date. For example, the task management system 315 can recognize items that are coming due soon (e.g., due today, next week, past due, etc.)" - sort objects (e.g., tasks, etc.) according to status and/or due date is determining whether a number of days since last time the task was updated is greater than a first predetermined threshold]; ...
... if the number of days since last time the task was updated is greater than the first predetermined threshold [reads on: para 183, as above - past due is if the number of days since last time the task was updated is greater than the first predetermined threshold] and ...
Chen does not explicitly teach, but Generous further teaches: 
... determining whether a number of days since a last message was posted in an IM channel associated with the task is greater than a second predetermined threshold based on timestamps of the IM messages [GENEROUS reads on: para 9, "Alternate "Delivery Agents" are provided for delivering messages to a recipient via alternate paths, such as e-mail, pager, voice, FAX, or instant message. A "Message Rollover" or "Message Roaming" function is provided for sending a message to a recipient using alternate e-mail addresses or message delivery agents if the primary delivery agent fails to deliver the message or the message is not acknowledged within a pre-determined amount of time." - if the primary delivery agent fails to deliver the message or the message is not acknowledged within a pre-determined amount of time is determining whether a number of days since a last message was posted in an IM channel associated with the task is greater than a second predetermined threshold; para 176, "The Tracking Subsystem updates the Message Table with the following on behalf of all DAs upon receipt of a delivery success/hard fail: .. UpdateDt record update date-timestamp .."; para 886, "There is only one view in the presentation panel in the Status Report screen that provides the status info on the submissions which are still in process or have already been completed but less than 3 days old."]; and 
indicating that the task satisfies the predetermined condition as inactive [reads on: para 8, "In a preferred embodiment, the invention provides a high-performance message distribution engine for delivering large volumes of customized messages via multiple delivery channels, tracking message queuing and delivery status, tracking message access by recipients, performing automatic alternate delivery of messages upon encountering errors, performing automatic alternate delivery of messages when recipient fails to read the message within a pre-configured amount of time, .."; para 65, "Time Lapse: message must be read within a certain time frame or it becomes unavailable (ala 'shredded' metaphor)" - message must be read within a certain time frame or it becomes unavailable is indicating that the task satisfies the predetermined condition as inactive], ...
... the number of days since a last message was posted in an IM channel associated with the task is greater than the second predetermined threshold [reads on: para 9, para 886, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Generous to incorporate the further teachings of Generous in the same field of endeavor of task management to include determining whether a number of days since a last message was posted in an IM channel associated with the task is greater than a second predetermined threshold based on timestamps of the IM messages; and indicating that the task satisfies the predetermined condition as inactive. The motivation for doing this would have been to improve the task management of Chen in view of Generous by efficiently managing communications. 

14.	As per Claim 4, Chen in view of Generous teaches:
The method of claim 1 [as above], further comprising:
Chen further teaches: 
determining whether the task expects to be completed within a third predetermined period of time based on task information [reads on: para 54, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task."]; ...
... if the task expects to be completed within the third predetermined period of time [reads on: para 54, as above] and ... 
Chen does not explicitly teach, but Generous further teaches: 
... determining whether a number of days since last time the task satisfied the predetermined condition is greater than a fourth predetermined threshold [reads on: para 44, "All messages within a single submission preferably have one and the same associated expiration time. The default expiration time for the system may be set at, e.g., three days from the time of scheduled delivery."]; and 
indicating that the task satisfies the predetermined condition as inactive [reads on: para 8, para 65, as above, Claim 3], ... 
... the number of days since last time the task satisfied the predetermined condition is greater than the fourth predetermined threshold [reads on: para 44, as above]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Generous to incorporate the further teachings of Generous in the same field of endeavor of task management to include determining whether a number of days since last time the task satisfied the predetermined condition is greater than a fourth predetermined threshold; and indicating that the task satisfies the predetermined condition as inactive. The motivation for doing this would have been to improve the task management of Chen in view of Generous by efficiently managing tasks. 

15.	As per Claim 5, Chen in view Generous teaches:
The method of claim 3, further comprising determining whether the IM channel associated with the task [as above]
Chen further teaches: 
includes a member other than an owner of the task [reads on: para 23, "In one embodiment, a computer-implemented method for managing tasks is disclosed. The method can comprise identifying a new task to be shared by a plurality of users in a computer memory."; para 52, "When a project needs to be completed, embodiments of the invention can automatically setup and schedule multiple tasks between users. These tasks can be assigned to multiple employees to complete over a predetermined timeline or schedule."; para 53, "For example, a user Bob may wish to schedule a task to be completed by Alice and Mary."], 
wherein the task is categorized as inactive if the IM channel includes a member other than an owner of the task [reads on: para 68, "In addition, tasks may be presented in a user's inbox-outbox interface. For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1 's outbox and in User 2' s inbox. .. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. .. A completed task may be task that has been fully performed by the task participants." - Task 1 that is created by User 1 and assigned to User 2, and a completed task may be [a] task that has been fully performed by the task participants is wherein the task is categorized as inactive if the IM channel includes a member other than an owner of the task].

16.	Claim 6 canceled.

17.	As per Claim 8, Chen teaches:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations [reads on: Abstract, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed."; para 12, "In yet another embodiment, a system having one or more processors and configured for managing tasks is disclosed."; para 16, "The non-transitory computer-readable medium can have stored thereon code that when executed performs a method comprising receiving a message from a task creator."], the operations comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above.

18.	As per Claim 9, Chen in view of Generous teaches:
The machine-readable medium of claim 8, wherein querying a task database system associated with a user ID [Claim 8, as above] comprises:
The remainder of the claim rejected under the same rationale as Claim 2 above.

19.	As per Claim 10, Chen in view of Generous teaches:
The machine-readable medium of claim 8 [as above], 
The remainder of the claim rejected under the same rationale as Claim 3 above.

20.	As per Claim 11, Chen in view of Generous teaches:
The machine-readable medium of claim 10 [as above], 
The remainder of the claim rejected under the same rationale as Claim 4 above.

21.	As per Claim 12, Chen in view of Generous teaches:
The machine-readable medium of claim 11 [as above], 
The remainder of the claim rejected under the same rationale as Claim 5 above.

22.	Claim 13 canceled.

23.	As per Claim 15, Chen teaches:
A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations [reads on: Abstract, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed."; para 10, "In one embodiment, a computer-implemented method for managing tasks over one or more computer systems is disclosed. The method can include storing a task in a memory device of the one or more computer systems."; para 16, "The non-transitory computer-readable medium can have stored thereon code that when executed performs a method comprising receiving a message from a task creator."], the operations including 
The remainder of the claim rejected under the same rationale as Claim 1 above.

24.	As per Claim 16, Chen in view of Generous teaches:
The system of claim 15, wherein querying a task database system associated with a user ID [Claim 15, as above] comprises:
The remainder of the claim rejected under the same rationale as Claim 2 above.

25.	As per Claim 17, Chen in view of Generous teaches:
The system of claim 15, wherein determining whether the task satisfies a predetermined condition in view of the task information, communication information, and the IM channel [Claim 15, as above] comprises:
The remainder of the claim rejected under the same rationale as Claim 3 above.

26.	As per Claim 18, Chen in view of Generous teaches:
The system of claim 15 [as above], wherein the operations further comprise:
The remainder of the claim rejected under the same rationale as Claim 4 above.

27.	As per Claim 19, Chen in view of Generous teaches:
The system of claim 17 [as above], wherein the operations further comprise:
The remainder of the claim rejected under the same rationale as Claim 5 above.

28.	Claim 20 canceled.

29.	Claims 7, 14 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Generous  in view of Gauger (US Patent Application Publication 20070192155 A1 - hereinafter Gauger).

30.	As per Claim 7, Chen in view of Generous teaches:
The method of claim 1 [as above], further comprising:
Chen further teaches: 
... the number of days since last time the task satisfied the predetermined condition [reads on: para 183, as above, Claim 1] ...
Chen does not explicitly teach, but Generous further teaches: 
... determining whether a number of days since last time the task satisfied the predetermined condition is greater than a sixth predetermined threshold [reads on: para 44, as above, Claim 1]; and ...
... is greater than the sixth predetermined threshold [reads on: para 44, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Generous to incorporate the further teachings of Generous in the same field of endeavor of task management to include determining whether a number of days since last time the task satisfied the predetermined condition is greater than a sixth predetermined threshold. The motivation for doing this would have been to improve the task management of Chen in view of Generous by efficiently managing tasks. 
Chen in view of Generous does not explicitly teach, but Gauger teaches: 
determining whether there is a meeting that has been scheduled in a fifth predetermined period of time [reads on: para 180, "The meeting and function operator, when opened, generates a view which displays the same information as the scheduled meetings operator, but only for meetings which are scheduled to begin in the next fifteen minutes or other preset time period, or are already in progress."]; ...
... indicating that the task satisfies the predetermined condition as lack of future meetings, if there is no meeting scheduled in the fifth predetermined period of time [reads on: Fig. 16, paras 166, 176, 177, 192, 194, as above, Claim 1] and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Generous to incorporate the teachings of Gauger in the same field of endeavor of task management to include determining whether there is a meeting that has been scheduled in a fifth predetermined period of time; indicating that the task satisfies the predetermined condition as lack of future meetings, if there is no meeting scheduled in the fifth predetermined period of time. The motivation for doing this would have been to improve the task management of Chen in view of Generous by efficiently managing tasks. See Gauger, Abstract, "Information modules are provided and accessible by authorized project team members to assign tasks, prepare documents, request collaboration for information and issue resolution.".

31.	As per Claim 14, Chen in view of Generous teaches:
The machine-readable medium of claim 8 [as above], 
The remainder of the claim rejected under the same rationale as Claim 7 above.

32.	As per Claim 21, Chen in view of Generous teaches:
The system of claim 15 [as above], 
The remainder of the claim rejected under the same rationale as Claim 7 above.

33.	Claims 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Chen view of Generous in view of Mathew (US Patent Application Publication 20050063365 A1 - hereinafter Mathew).

34.	As per Claim 22, Chen in view of Generous teaches:
The method of claim 1, wherein the IM channel [as above, Claim 1] is 
Chen in view of Generous  does not explicitly teach, but Mathew teaches: 
an IM group chat [reads on: para 62, "In one embodiment of the WorkSpace system, users can send, receive, and forward instant messages ("IM"). They can also make and receive audio phone calls and video phone calls as well as forward such calls to destinations both within and external to the WorkSpace system. They may also participate in audio conferences, video conferences, Web conferences, group chat, and various combinations of these and other collaborative communication schemes."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Generous to incorporate the teachings of Mathew in the same field of endeavor of task management to include an IM group chat. The motivation for doing this would have been to improve the task management of Chen in view of Generous by efficiently managing communications. See Mathew, Abstract, "A system is described for processing messages and calls comprising: a plurality of filtering modules to apply a corresponding plurality of rule sets in succession to filter incoming and/or outgoing electronic messages ..".

35.	As per Claim 23, Chen in view of Generous teaches:
The method of claim 1, wherein the task is determined to be associated with the user if the task [as above, Claim 1] includes 
Chen in view of Generous  does not explicitly teach, but Mathew teaches: 
one IM channel with the user as a member [reads on: para 211, "As mentioned above, one embodiment of the WorkSpace system employs a variety of rule-based techniques for managing communication channels, messages and documents."; para 62, "In one embodiment of the WorkSpace system, users can send, receive, and forward instant messages ("IM").].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Chen in view of Generous to incorporate the teachings of Mathew in the same field of endeavor of task management to include one IM channel with the user as a member. The motivation for doing this would have been to improve the task management of Chen in view of Generous by efficiently managing tasks. 

36.	As per Claim 24, Chen in view of Generous teaches:
The system of claim 15, wherein the IM channel [Claim 15, as above] is 
The remainder of the claim rejected under the same rationale as Claim 22 above.

Response to Arguments

37.	Applicant's arguments filed 03/28/2022 and 04/18/2022 have been fully considered but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

38.	In reviewing Applicant's arguments and taking the claims as a whole, Examiner agrees that the claims are subject-matter eligible under 35 U.S.C. 101. 
The additional elements, particularly automatic threads which run periodically in the background, in combination with other elements of the claims such as identifying users and retrieving associated data, amount to significantly more than just the abstract idea at step 2B of the analysis under the 2019 PEG. The 35 U.S.C. 101 rejection has therefore been withdrawn.

39.	With regard to Applicant's arguments pertaining to the reference Chen, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See also MPEP 2145 (IV).


Conclusion

40.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

41.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623